DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (the underlined portion is added, the 
Amendment to Claims
Cancel claim 12. 
Claim 15. (New) The solder processing method according to claim 13, wherein cutting the wire solder comprises cutting the wire solder such that the first solder piece differs in length from the second solder piece.

Reasons for Allowance
Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The method steps of sequentially supplying at least two solder pieces, each including a flux provided within a tubular solder layer, in an erected manner, heating the tubular iron tip to melt the flux from at least one solder piece to a space along an inner wall as recited, cutting a wire solder to sequentially produces two solder pieces to supply into the tubular iron tip, wherein a tip end of the terminal enters the tubular iron tip so that the first solder piece is to be erected on the tip end, as claimed in the solder processing method is considered novel and non-obvious over prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735